The following statement appears in the record:
"This action was brought by the plaintiff, in 1913, for the partition of about 1, 240 acres of land, being half of a tract of land formerly owned by Albert J. Clinkscales. On February 29, 1876, the said A.J. Clinkscales made a deed of the entire tract, and it is the construction of this deed that is involved in this case. At that time A.J. Clinkscales had a wife, Sarah, two sons, John T. and Jas. F. Clinkscales, and two daughters, Ellen Clinkscales, who married Sullivan, and Elizabeth Clinkscales, who married Sherard. The said A. J. Clinkscales died in 1895; his wife, the said Sarah Clinkscales, never married again, and died in 1910. The two daughters of the said A.J. Clinkscales predeceased him, each leaving as her only heir at law a daughter, the plaintiff, Florence Sullivan Smith, being the daughter of the said *Page 251 
Ellen, and the defendant, Ellen Sherard Thomson, being the daughter of Elizabeth."
The following is a copy of the deed hereinbefore mentioned (omitting the covenant of warranty, which is in the usual form):
"Know all men by these presents that I, Albert J. Clinkscales, of the county of Abbeville, of the State aforesaid, for and in consideration of the natural love and affection I have and bear for my two sons, James F. Clinkscales and John T. Clinkscales, of the said State and county, have granted, bargained, sold and released unto the ____ James F. Clinkscales and John T. Clinkscales, all that plantation or tract of land in said State and county of Abbeville, containing twenty-four hundred and twenty-six acres, more or less, in the following way and manner, and with the limitations and reservations below expressed, namely, the western half or moiety of the said tract of land to James F. Clinkscales and the eastern moiety or half to John T. Clinkscales, between whose parts or moieties a division line will be run hereafter through the said land by the said Albert J. Clinkscales, dividing the said tract, and when so divided, the said moieties and part will be held in severalty by the said James F. Clinkscales and John T. Clinkscales, respectively, with this limitation, if either the said James F. Clinkscales or John T. Clinkscales should die leaving no issue living at the time of his death, the brothers and sisters of the said James F. Clinkscales and John T. Clinkscales, who may die without issue aforesaid, shall take, have and hold such lands, to them, the said brothers and sisters, their heirs and assigns as tenants in common in fee simple, the said Albert J. Clinkscales reserving, retaining and allowing to himself notwithstanding these presents, the right to use, possess, and enjoy the said tract and moieties thereof, without rent or return, until the said James F. Clinkscales and John T. Clinkscales shall, respectively, attain the age of twenty-one years, and also the said Albert J. Clinkscales reserving, retaining and *Page 252 
allowing for himself, a life interest of a moiety or half, in each of the moieties or parts when divided between James F. Clinkscales and John T. Clinkscales, as aforesaid, * * *
Together with all and singular the rights, members, hereditaments and appurtenances to the premises belonging or in anywise incident or appertaining. To have and to hold, all and singular, the said premises and the moities when division is made as aforesaid to the said James F. Clinkscales and John T. Clinkscales, respectively, and their heirs and assigns, respectively, subject to the limitation over to their brothers and sisters, as aforesaid, and reservation of interest and use to Albert J. Clinkscales as aforesaid."
If this had been a will instead of a deed, it would not admit of controversy, that the words therein used, would have created an executory devise.
An executory devise can not, however, be created by deed.Rutledge v. Fishburne, 66 S.C. 155, 44 S.E. 564.
The deed contemplated that A.J. Clinkscales should enjoy the use of all the lands, until James F. Clinkscales and John T. Clinkscales attained the age of twenty-one years; and, that after the land was divided, A.J. Clinkscales should have the use of a moiety during his lifetime, in each of the shares allotted by him to his respective sons.
The deed also provided that when the provision was made, the shares of the said sons should be held in severalty.
When A.J. Clinkscales died in 1895, no other persons than James F. Clinkscales and John T. Clinkscales, any longer had a life estate in the whole or any part of the moieties assigned to them in said lands. They, therefore, at that time were vested with the fee in the lands assigned to each of them.
If it was intended, that the conditional limitation mentioned in the deed was to become effective, during the lifetime of A.J. Clinkscales, then that no longer presents an open question; for the reason that John T. Clinkscales, did *Page 253 
not die without issue living at the time of his death, as he did not die until 1912, whereas his father died in 1895.
But, on the other hand, if the contingency upon which the sisters were to become entitled to the share of the brother dying without leaving issue living at the time of his death, was intended to take effect after the fee had become vested, then the conditional limitation which had the characteristics of an executory devise was inoperative and invalid.
"An executory devise of lands, is such a disposition of them by will, that thereby no estate vests at the death of the devisor, but only on some future contingency. It differs from a remainder in three very material points:
1. That it needs not any particular estate to support it.
2. That by it a fee simple, or other less estate, may be limited after a fee simple." * * * 2 Bl. Com. *173.
In the present case, the conditional limitation upon which the sisters were intended to become entitled to an interest in the lands, was not supported by a precedent particular estate, nor could it be given effect without mounting a fee upon a fee, as the sons became vested with the entire fee, as soon as A.J. Clinkscales died in 1895, whereas the rights of the sisters could not accrue until the death of John T. Clinkscales in 1912, during which time, as we have shown, the conditional limitation was not supported by a precedent particular estate.
There was never any time, from the execution of the deed until the death of John T. Clinkscales, when the sisters werevested with any estate whatever.
The main case relied upon to show error on the part of his Honor, the Circuit Judge, in construing said deed, isBowman v. Lode, 35 S.C. Eq. (14 Rich. Eq.) 271.
The syllabus of that case is as follows:
A, by deed, assumed to be valid as a covenant to stand seized to uses, conveyed certain tracts of land to his six sons by name "during their natural life," and "if any of my sons die without an issue of the body," remainder to the sons *Page 254 
then living. He then by the same deed conveyed other lands to his four daughters for life, with remainder to the survivors, on the same contingency. And, further, after reserving to himself a life estate in all the lands, he directed that "at my death it," meaning all the lands, "shall be immediately transferred to my sons and daughters as above mentioned, to their heirs or assigns." B, one of the sons, survived A, and then died, without issue, leaving two of his brothers surviving him. Held, that B's estate in the lands did not descend to his heirs, and, therefore, that his share could not be subjected to the claims of his creditors."
We are content to call attention to the following facts: 1. That the question now before the Court was not considered in that case, as shown by the conclusion of the Court which was as follows:
"This case does not involve any question between brothers and the children of a predeceased brother, nor any concerning accruing shares, and no intimation of opinion upon any of those question is intended to be made."
2. The brother who died without issue of his body had a life estate in the property and that was a sufficient precedent estate to support the contingency upon which the property was to go to others, who were also vested with life estates.
3. The Court in that case recognized the characteristics of an executory devise, and sustains the doctrine that an executory devise is inapplicable to a deed.
For these additional reasons, to those assigned by his Honor, the Circuit Judge, I dissent.